NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 14 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


RUDOLPH DECAMBRA, AKA Anthony                    No. 13-73573
Decambra, AKA Rudolph Anthony
Decambra, AKA Rudy Decambra, AKA                 Agency No. A027-251-462
Roland James, AKA Andrew Lyon, AKA
Ray Wilson,
                                                 MEMORANDUM*
             Petitioner,

   v.

LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 9, 2015**

Before:       WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

        Rudolph Decambra, a native and citizen of Guyana, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Arbid v. Holder, 700 F.3d 379, 385-86 (9th Cir. 2012). We deny the

petition for review.

       Substantial evidence supports the agency’s denial of Decambra’s CAT claim

because Decambra failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Guyana. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013). We

reject Decambra’s contention that the BIA did not consider Decambra’s news

article or all of the country report.

       PETITION FOR REVIEW DENIED.




                                         2                                    13-73573